United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Indianapolis, IN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1808
Issued: May 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2009 appellant filed a timely appeal from the June 29, 2009 merit decision of
the Office of Workers’ Compensation Programs, which denied modification of a wage-earning
capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review the merits of his case.
ISSUE
The issue is whether the Office properly denied modification of its November 13, 2002
wage-earning capacity determination.
FACTUAL HISTORY
On March 17, 1996 appellant, then a 44-year-old mail handler, filed a claim alleging that
he sustained a pinched nerve and carpal tunnel syndrome in the performance of duty from lifting
large sacks and boxes of mail and pushing and pulling equipment. The Office accepted his claim
for aggravation of bilateral carpal tunnel syndrome and cervical sprain.

Appellant sustained other employment injuries. On July 1, 1997 he filed a claim alleging
that his herniated disc at C5-6 was causally related to his federal employment, which the Office
accepted. On August 17, 1999 appellant filed a claim alleging a left shoulder injury on June 2,
1997, which the Office also accepted for left shoulder impingement syndrome. He received a
schedule award for a 10 percent impairment of his left upper extremity.
Pursuant to a July 25, 2002 permanent rehabilitation job offer, appellant returned to work
as a modified full-time mail handler effective August 10, 2002. On November 13, 2002 the
Office found that his actual earnings in that position fairly and reasonably represented his wageearning capacity. As his actual earnings were equal to the current pay rate of his date-of-injury
position, it found that appellant had no loss of wage-earning capacity.
Appellant worked in this modified position until April 10, 2009, when he was sent home
because, according to the employer, no necessary and productive work was available within his
restrictions. Appellant indicated that his supervisor required him, without explanation, to file
claims for compensation for wage loss beginning April 10, 2009.
In a decision dated June 29, 2009, the Office denied compensation for wage loss. The
Office found that appellant failed to submit evidence sufficient to warrant a modification of the
November 13, 2002 determination of his wage-earning capacity.
On appeal, appellant states the employer gave him no reason in writing for being sent
home and no reason he had to submit claims for compensation for wage loss. He states that he
did not want to complete or submit the claims for compensation for wage loss.1
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.2
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.3
If the disability is partial, the United States shall pay the employee during the disability
monthly monetary compensation based on the difference between his monthly pay and his
monthly wage-earning capacity.4
In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by the employee’s actual earnings if the employee’s actual earnings
1

Appellant requested oral argument before the Board. On July 15, 2009 the Clerk of the Board advised him that
oral arguments were held only in Washington, DC and at his expense, and that the Board could not consider new
evidence. The Clerk of the Board asked appellant to inform the Board no later than July 30, 2009 if he still desired
the oral argument. The Clerk of the Board notified appellant: “If your response is not received by the above-stated
date, the Board will decide your appeal on the record without oral argument.” Appellant did not respond.
2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

5 U.S.C. § 8106(a).

2

fairly and reasonably represent his or her wage-earning capacity.”5 Generally, wages actually
earned are the best measure of a wage-earning capacity and in the absence of evidence showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity
must be accepted as such measure.6
Once the wage-earning capacity of an injured employee is properly determined, it
remains undisturbed regardless of actual earnings or lack of earnings.7 A modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous. The burden of proof is on the party
attempting to show modification of the award.8
ANALYSIS
Regardless of the reason appellant filed his claims for wage loss, the issue that arises is
whether he is entitled to compensation for wage loss beginning April 10, 2009 because his
employer, citing the lack of any necessary and productive work within his restrictions, sent him
home from work.
Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn, not on actual wages lost.9 There is a distinction. When appellant performed his modified
full-time mail handler position in 2002 and continuing, he demonstrated that he had the capacity
to earn the same wages he was receiving at the time of injury. He showed that his employment
injuries were no longer incapacitating him from earning those wages. Therefore, on
November 13, 2002 the Office formally determined that he had returned to his preinjury capacity
to earn wages. When work was no longer available for appellant in 2009, he stopped receiving
wages. However, he still had a demonstrated capacity to earn the same wages he was receiving
at the time of injury.
With a formal determination of wage-earning capacity in place, an employee claiming
compensation for wage loss must show either a material change in the nature and extent of his
injury-related condition or that the original determination of wage-earning capacity was in fact
erroneous.10 Appellant has made no such showing. He explains on appeal that he did not even
want to file the claims for wage loss; he was instructed to do so by his supervisor.11 Therefore,
5

Id. at § 8115(a).

6

Don J. Mazurek, 46 ECAB 447 (1995).

7

Ronald M. Yakota, 33 ECAB 1629 (1982).

8

Daniel J. Boesen, 38 ECAB 556 (1987).

9

Yakota, supra note 7.

10

The third basis for modifying a formal determination -- that the employee has been retrained or vocationally
rehabilitation -- is a basis for the Office to reduce or terminate compensation for wage loss.
11

With no work available and having sent appellant home, the employer may have simply been looking after his
interests when it instructed him to apply for benefits that he might be entitled to. If appellant did not want to file the
claims, if he was not seeking compensation for wage loss, it is unclear to the Board why he disagrees with the
Office’s decision to deny that compensation.

3

appellant has presented no evidence that would allow a modification of the Office’s
determination of his wage-earning capacity.12
The Board finds that appellant has not met his burden to show that modification of the
Office’s November 13, 2002 decision is warranted. The original determination of his wageearning capacity stands regardless of his lack of earnings beginning April 10, 2009. Appellant is
not entitled to compensation for wage loss beginning that date. The Board will therefore affirm
the Office’s June 29, 2009 decision to deny such compensation.
CONCLUSION
The Board finds that the Office properly denied modification of its November 13, 2002
wage-earning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See K.R., 60 ECAB ___ (Docket No. 09-0028, issued September 16, 2009).

4

